Fourth Court of Appeals
                                San Antonio, Texas
                                    September 5, 2019

                                   No. 04-19-00233-CR

                                   Abrosia LERMA, Jr.,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. B17636
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to September 27, 2019. No further extensions of time will be granted
absent extraordinary circumstances.

      It is so ORDERED on September 5, 2019.

                                                         PER CURIAM


      ATTESTED TO: _______________________
                   Keith E. Hottle
                   Clerk of Court